Citation Nr: 1134599	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

On appeal in September 2010, the Board remanded the case for additional development.  The requested development has been completed.  

There is no indication in the record that the RO has developed and adjudicated the Veteran's claims of service connection for a back injury, a neck injury, bowel incontinence secondary to the neck and back injuries, and a bilateral lower extremity disability secondary to the neck and back injuries.  Therefore, these claims are again referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not reflect that either the May 1999 or the June 2001 surgery resulted in an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment; nor does the evidence show that there is any additional disability as the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2006 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, were obtained in October 2007.  See 38 C.F.R. § 3.159 (c) (2).  A VA examination/opinion was obtained in November 2010.  The Veteran's representative contends in his July 2011 Brief that the opinion is inadequate.  The VA doctor reviewed the claim file, to include the voluminous VA medical records, and provided a cogent rationale for the opinion offered.  On this basis, the Board finds that the examination/opinion is adequate.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

In determining whether a veteran has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) (2010).

The Veteran asserts that compensation is warranted for a number of disabilities under the provisions of 38 U.S.C.A. § 1151 due to the actions of VA medical personnel.  The Veteran claims that his back and neck surgeries were not done properly and caused him to have to use a wheelchair.  He testified that he suffers from "constant pain, 24 hours a day," which he was told would be alleviated if he had the operation.  Hearing Transcript at 7.  He stated that the doctors who operated on him "didn't tell me also that I'd be wheelchair-bound for the rest of my life, which I am." Id. at 8.  He further stated that he now has difficulty urinating and suffers from erectile dysfunction. 

SSA records establish that the Veteran has been disabled under that system's regulations since January 1987 because of severe action tremor.  In February 1987, the Veteran reported that he had had an intermittent tremor of the right upper extremity since service.  He also complained of "total body shaking."  In July 1987, he was treated for numbness in his toes and tingling in both feet.  A February 1988 neurologist noted that the Veteran had orthopedic problems that included tendinitis, a rotator cuff injury of the right shoulder, and a progressive neurologic problem with progressive severe action tremor.  

July 1990 VA treatment notes show that the Veteran was diagnosed with thoracic outlet syndrome.

In 1996, the Veteran was treated for chronic low back pain "status post back injury motor vehicle accident."

A November 1998 record establishes that the Veteran had been previously evaluated by urology for neurogenic bladder and erectile dysfunction.

February 1999 VA treatment notes show that the Veteran had significant concerns about the potential benefits and risks of his upcoming back surgery.  The neurologist wrote "We discussed at length that the procedure would not likely restore any function but could stabilize his spine and possibly decrease or eliminate his pain.   He does understand that there is risk of worsening his pain or paralysis due to the procedure."

In May 1999, the Veteran underwent an elective lumbar laminectomy.  Post-operative notes dated June and July 1999 indicate that the Veteran was doing well overall, but had not yet returned to his baseline functional status.  August 1999 treatment notes contain the following notation: "Patient is now a paraplegic and wheelchair bound."  The Veteran also reported having problems with his bowels, to include diarrhea.  November 1999 treatment notes show that the Veteran complained of chronic back pain, for which he took Codeine with good results.  December 1999 treatment notes show that the Veteran's paraplegia was stable, and that he was doing well "with complete resolution of his back pain."  In March 2001, it was noted that the Veteran was an incomplete quadriplegic.  A June 2001 treatment note shows that the Veteran used a manual wheelchair for long distances and a single-pronged cane for short distances.

In a March 2000 statement submitted in connection with his service connection claim, the Veteran indicated that he had injured his back and neck during service as a result of a 1951 jeep accident.  He also stated that he had urinary problems and erectile dysfunction that were caused by the in-service back and neck injuries.

In June 2001, the Veteran underwent an elective cervical diskectomy.  Post-operative notes dated June 2001 indicate that the Veteran was doing well overall.  August 2001 discharge notes show that the Veteran was able to ambulate 50 feet with Canadian crutches.  In September 2001, the Veteran fell backward out of his wheelchair onto the cement floor during physical therapy.  He complained of an increased spasm on his lumbosacral area and back of both legs.  X-rays were normal.  The diagnosis was minimal contusion.  In October 2001, the Veteran reported that he still had chronic pain in his back and neck and was taking Vicodin every four hours.  He had control of his bladder, but was incontinent at times.

March 2002 treatment notes establish that the Veteran reported neck and back pain.  In April 2002, it was noted that the Veteran was "independent in ambulating with Canadian crutches" but "has episodes where he is unable to coordinate muscle activity in legs to stand and walk and requires his wheelchair for independent mobility."  

In August 2002, the Veteran was diagnosed with C3-T1 incomplete tetraplegia.  Later that month, he injured his left shoulder.  The assessment was left shoulder adhesive capsulitis.  October 2002 treatment notes contain the following notation: "Is a household ambulatory, using crutches, however due to a left shoulder injury 8 weeks ago, he has not been doing this."

In March 2003, the Veteran fractured his right ankle.  He reportedly walked with Canadian crutches and cane about 30 feet at best.  He continued to have chronic neck and back pain.  September 2003 treatment notes contain the following notation: "Patient status post fall on 9/22/03 with right ankle fracture . . . Patient was previously independent at a manual wheelchair level and could walk for short distances prior to his injury.  He is a 73 year old C3-T1 incomplete tetraplegia, onset 1951 and subsequent C5-7 discectomy 2001."

November 2003 treatment notes show that the Veteran was able to walk 500+ feet and use stairs with supervision.

October 2005 treatment notes show that the Veteran could stand to transfer and walk short distances, but otherwise used a motorized wheelchair.

October 2007 treatment notes establish that the Veteran's back pain had returned and that he was having worsening upper extremity weakness.  His neurologist noted that the Veteran was "still slowly losing function" which he determined was "probably related to arachnoiditis."

In December 2008, the Veteran fell as he was trying to transfer from his wheelchair.  He landed on his left side.  His left wrist and left knee pain resolved shortly thereafter, but he continued to experience left shoulder pain with limited range of motion.

The Veteran suffered another fall in March 2009.  He was treated for right hip and right hand pain.  

In July 2009, the Veteran reported that the left shoulder pain had improved, but was exacerbated by the December 2008 fall.

September 2009 X-rays of the right shoulder showed degenerative and post-surgical changes, but no acute fracture.

In April 2010, the Veteran reported that he falls once a month.  The clinician noted that the Veteran was having worsening upper extremity weakness and indicated that he needed to be "reimaged to look for recurrent spinal stenosis or syrinx."

In July 2010, the Veteran's neurologist diagnosed chronic back pain/arachnoiditis due to post-operative complications of his May 1999 spinal surgery; tetraplegia, still slowly losing function, probably related to arachnoiditis; and neurogenic bladder and erectile dysfunction due to spinal arachnoiditis.

The Veteran submitted to a November 2010 VA examination.  The examiner reviewed the medical evidence of record, which included the Veteran's "long history of spinal problems, including paraplegia and tetraplegia dating prior to his 1999 and 2001 surgeries."  He noted that while the May 1999 lumbar surgery was successful in resolving the Veteran's back pain, he never returned to his previous level of functioning.  By August 2009, he had gone from incomplete paraplegia to complete paraplegia and was wheelchair bound.  He also noted that the June 2001 cervical surgery was considered successful by treating providers.  

The examiner opined that it is less likely as not that any additional disability suffered as a result of either the May 1999 or June 2001 surgery resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other fault of the VA in the performance or either surgery, or that the cause of any other disability was an event which was not reasonably foreseeable.  He explained that the Veteran had prior issues with erectile dysfunction, neurogenic bladder, back pain, and incomplete paraplegia/tetraplegia.  In addition, the surgeries were performed by well trained, qualified, credentialed surgeons.  The February 1999 treatment record showed that the Veteran understood the possible risks of worsening pain or paralysis from the surgery.  Thus, his failure to return to baseline functioning status was a risk known to the Veteran prior to the 1999 surgery.  The examiner also noted that the Veteran recovered well from the 2001 surgery.  However, he suffered various falls and orthopedic injuries during the next few years, and his back pain returned in October 2007.  Therefore, the examiner concluded that it was not likely that the Veteran's arachnoiditis was a complication of either surgery.  Rather, it was caused by the combination of the Veteran's long-term overall chronic spinal issues, including the various falls and orthopedic injuries during the years after surgery, and the progressive nature of his condition.

The record as a whole does not reflect that the Veteran's paraplegia/tetraplegia, as well as urinary and fecal incontinence and erectile dysfunction, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who performed the 1999 or 2001 surgeries or were caused by an event that was not reasonably foreseeable.

The evidence of record, including VA outpatient treatment records, clearly indicates that the Veteran had incomplete paraplegia/tetraplegia, as well as urinary incontinence and erectile dysfunction, prior to his surgeries.  However, there is no indication that any of these conditions were made worse by VA medical treatment.  The November 2010 medical opinion states that it is less likely as not that any additional disability suffered as a result of either the May 1999 or June 2001 surgery resulted from carelessness, negligence, lack of proper skill, error in judgment, or some other fault of the VA in the performance or either surgery, or that the cause of any other disability was an event which was not reasonably foreseeable.  The examiner noted that the surgeries were performed by well trained, qualified, credentialed surgeons.  VA treatment records show that the Veteran recovered well after the June 2001 surgery.  There was no evidence of any spinal infection associated with either surgery, and the surgeries relieved the Veteran's pain.  In addition, the February 1999 treatment record showed that the Veteran understood the possible risks of worsening pain or paralysis from that surgery.  The November 2010 examiner concluded that the Veteran's current condition is caused by a combination of his long-term spinal issues, including the various falls and orthopedic injuries sustained in the years following the surgeries, as well as the progressive nature of his condition. 

The Veteran's statements with respect to the relationship between his physical ailments, to include paraplegia/tetraplegia, and his surgeries in 1999 and 2001 have been considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the record does not reflect that the Veteran has undergone medical training or is a member of a medical profession; for this reason, his statements cannot be considered probative evidence of whether either surgery constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers, or whether any increase in his disability was caused by an event that was not reasonably foreseeable.  See 38 C.F.R. § 3.159(a) (1).

Simply put, there is no competent evidence that there was any fault of any kind with respect to the 1999 and 2001 surgeries performed by VA.  Moreover, there is no showing that the Veteran has incurred any additional disability or aggravated any existing disability as the result of either surgery that was not reasonably foreseeable.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted. 


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


